Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in the interview with Mr. Travis Howell on 24 January 2022 to amend the claims as following:

In the claims:

	an acceleration sensor installed in a vehicle; 
	a center-of-gravity movement amount detection unit that is attached to a component constituting the vehicle and detects a center-of-gravity movement amount of a body of a driver on the vehicle; 
	a driver state determination unit that determines a state of the driver based on magnitude of an amount of deviation between an acceleration of the vehicle obtained by the acceleration sensor and the center-of-gravity movement amount of the body of the driver detected by the center-of-gravity movement amount detection unit; and 
	an error signal generation unit including an adaptive filter that updates a filter coefficient to reduce a value of an error signal indicating a difference between a filter output obtained by convolution of the center-of-gravity movement amount of the driver detected by the center-of-gravity movement amount detection unit and the filter coefficient and the acceleration of the vehicle obtained by the acceleration sensor, 
	wherein the amount of deviation between the acceleration of the vehicle and the center-of-gravity movement amount of the driver is indicated by the filter output from the adaptive filter or the value of the error signal.

Reasons for Allowance
6.	Claims 1-3 and 5-8 are allowed.

7.	The following is an examiner’s statement of reasons for allowance:
The claims are allowed because the cited prior art does not teach or suggest, either alone or in combination : “an error signal generation unit including an adaptive filter that updates a filter coefficient to reduce a value of an error signal indicating a difference between a filter output obtained by convolution of the center-of-gravity movement amount of the driver detected by the center-of-gravity movement amount detection unit and the filter coefficient and the acceleration of the vehicle obtained by the acceleration sensor,  the amount of deviation between the acceleration of the vehicle and the center-of-gravity movement amount of the driver is indicated by the filter output from the adaptive filter or the value of the error signal” in combination with the remaining of the claimed limitations.
Considering the claims, the best prior art found during examination is Akinori et al. (JP 11-326084; provided in the IDS) which teaches a driver status detecting devices provided with an acceleration sensor (acceleration sensor 3 mounted inside vehicle body) attached to a vehicle, and center-of-gravity movement amount detecting unit that is attached to a component (seat face of the vehicle) of the vehicle and that detects movement amount of the center-of-gravity of the body of the driver in the vehicle, wherein the state of the driver (driver state, such as degree of awakens) is determined on the basis of the acceleration of the vehicle and movement amount of the center of gravity of the body of the driver [see 0011-0023].
The other best prior art found during examination is Takaoka et al. (US 2006/0232430) which teaches the driver degree of awakens is determined based on the size of disparity between the acceleration of the vehicle and movement amount of the center-of-gravity of the body of the driver [0089-0093, 0181-0199, 0010 and Fig. 2].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689